NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                CAROL A. TRUFANT,
                    Petitioner,

                           v.

        DEPARTMENT OF THE AIR FORCE,
                  Respondent.
             ______________________

                      2013-3168
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC0752920492-C-3.
                ______________________

             Decided: September 16, 2014
               ______________________

   CAROL A. TRUFANT, of Oakland, California, pro se.

    DOUGLAS G. EDELSCHICK, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were STUART F. DELERY, Assistant Attor-
ney General, BRYANT G. SNEE, Acting Director, and BRIAN
A. MIZOGUCHI, Assistant Director.
                  ______________________

     Before CHEN, MAYER, and LINN, Circuit Judges.
2                                     TRUFANT   v. AIR FORCE



PER CURIAM.
    Carol A. Trufant appeals a final order of the Merit
Systems Protection Board (“board”) dismissing her appeal
as barred by res judicata. See Trufant v. Dep’t of the Air
Force, No. DC0752920492-C-3, 2013 MSPB LEXIS 3468
(MSPB June 28, 2013). We affirm.
                      BACKGROUND
    This is Trufant’s third appeal to this court. In 1992,
Trufant was removed from her position as a clinical
psychologist with the Air Force. After she appealed her
removal to the board, the parties entered into a settle-
ment agreement and the board subsequently dismissed
her appeal with prejudice. See Trufant v. Dep’t of the Air
Force, No. 93-3516, 1994 U.S. App. LEXIS 830, at *3 (Fed.
Cir. Jan. 12, 1994) (“Trufant I”).
    In 1993, Trufant filed a petition for enforcement with
the board, arguing that the settlement agreement was
invalid. The board dismissed her petition and we af-
firmed, concluding that her allegations were not “support-
ed by credible evidence,” id. at *6, and that her arguments
were “wanting, self-serving, and frivolous,” id. at *8.
     In April 2000, Trufant appealed to the board again,
arguing that the Air Force was required by the terms of
the settlement agreement to remove certain documents
from her personnel file. The board dismissed her appeal
and this court affirmed, stating that “[n]ot only does Ms.
Trufant seek to relitigate matters previously decided, she
also seeks in excess of one million dollars in damages,
which is certainly frivolous.” Trufant v. Dep’t of the Air
Force, 20 Fed. App’x 887, 889 (Fed. Cir. 2001) (“Trufant
II”).
    In July 2012, Trufant filed a third petition for en-
forcement with the board. She argued that the Air Force
breached the settlement agreement by failing to remove
documents from her personnel file. Specifically, she
TRUFANT   v. AIR FORCE                                   3



asserted that the Air Force should remove a performance
evaluation from her personnel file and that “the rest of
the material in that little beige flat file [should] be de-
stroyed.” On June 28, 2013, the board affirmed an admin-
istrative judge’s initial decision dismissing Trufant’s
petition for enforcement as barred by res judicata.
                         DISCUSSION
    The doctrine of res judicata serves to “relieve parties
of the cost and vexation of multiple lawsuits, conserve
judicial resources, and, by preventing inconsistent deci-
sions, encourage reliance on adjudication.”       Allen v.
McCurry, 449 U.S. 90, 94 (1980). Whether a claim is
barred by res judicata is a question of law which we
review de novo. Stearn v. Dep’t of the Navy, 280 F.3d
1376, 1380 (Fed. Cir. 2002); United Techs. Corp. v. Chro-
malloy Gas Turbine Corp., 189 F.3d 1338, 1342-43 (Fed.
Cir. 1999).
    On appeal, Trufant argues that “res judicata is over-
ridden here” and that the board therefore erred in dis-
missing her petition for enforcement. We disagree. “A
final judgment on the merits of an action precludes the
parties or their privies from relitigating issues that were
or could have been raised in that action.” Federated Dep’t
Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981); see also
Ford-Clifton v. Dep’t of Veterans Affairs, 661 F.3d 655,
660 (Fed. Cir. 2011); Carson v. Dep’t of Energy, 398 F.3d
1369, 1375 (Fed. Cir. 2005). Res judicata thus applies
“not only as to every matter which was offered and re-
ceived to sustain or defeat [a] claim or demand, but as to
any other admissible matter which might have been
offered for that purpose.” Salazar v. Buono, 559 U.S. 700,
713 (2010) (citations and internal quotation marks omit-
ted); see Migra v. Warren City Sch. Dist. Bd. of Educ., 465
U.S. 75, 77 n.1 (1984) (“Claim preclusion refers to the
effect of a judgment in foreclosing litigation of a matter
4                                     TRUFANT   v. AIR FORCE



that never has been litigated, because of a determination
that it should have been advanced in an earlier suit.”).
    In her current appeal, Trufant challenges the validity
of the 1992 settlement agreement with the Air Force and
seeks the removal of certain documents from her person-
nel file, arguing that those documents have prevented her
from “gaining another federal job.” These claims are
barred by res judicata because they were, or should have
been, litigated in prior proceedings. See Carson, 398 F.3d
at 1375 (concluding that the claims raised in an employ-
ee’s second petition for enforcement were barred by res
judicata since he “could have raised [his] retroactive
reassignment and nonselection claims” in earlier proceed-
ings before the board). Trufant has previously been
afforded a full and fair opportunity to litigate issues
surrounding the validity of the 1992 settlement agree-
ment and the scope of the Air Force’s obligation to remove
documents from her personnel file. See Trufant II, 20
Fed. App’x at 889 (emphatically rejecting Trufant’s alle-
gations that the Air Force was required to remove addi-
tional documents from her personnel file); Trufant I, 1994
U.S. App. LEXIS 830, at *6-8 (affirming a board decision
rejecting Trufant’s challenges to the 1992 settlement
agreement).
     In both of her previous appeals to this court, we con-
cluded that the claims asserted by Trufant were frivolous.
See Trufant II, 20 Fed. App’x at 889; Trufant I, 1994 U.S.
App. LEXIS 830, at *8. The claims here are likewise
wholly without merit, advanced in an improper effort to
revisit issues that were conclusively resolved in previous
litigation. Trufant is reminded that she is under a con-
tinuing obligation to seek permission from this court
before bringing any future appeals, see Trufant II, 20 Fed.
App’x at 889, and is advised that any future filing which
we deem frivolous may result in the imposition of mone-
tary sanctions.
TRUFANT   v. AIR FORCE              5



                         AFFIRMED